Daniel




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      July 18, 2014

                                  No. 04-14-00381-CV

                                  CITY OF DEL RIO,
                                      Appellant

                                            v.

                                   Daniel JALOMOS,
                                        Appellee

              From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 31037
                             Robert Cadena, Judge Presiding


                                     ORDER
     The Appellee’s Opposed Motion for an Extension of Time to File Brief is GRANTED IN
PART. The appellee’s brief is due on August 11, 2014.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court